      Case 1:17-cr-00548-PAC Document 224 Filed 12/20/19 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                    X
UNITED STATES OF AMERICA                     17 Cr. 548(PAC)

                                             NOTICE OF CLASSIFIED
          - v-                               EX PARTE FILING
                                             BY THE DEFENSE
JOSHUA ADAM SCHULTE,

                       Defendant.
                                        X


                    JOSHUA ADAM SCHULTE'S LETTER
                 REGARDING ADMISSIBILITY OF FBI 302s

    Filed with the Court on December 6, 2019.
